Citation Nr: 9932130	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968 and from October 1972 to February 1979.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded the case in January 1998 
and July 1998 because of the veteran's request for a Board 
hearing at the RO.  In July 1998 correspondence to the Board 
received at the Board after the July 1998 remand was issued, 
the veteran indicated that he was not requesting a new 
hearing.  The RO then scheduled a November 1998 hearing date 
acting upon the Board remand.  In an October 1998 contact 
with the RO, his representative stated that the veteran did 
not want a hearing but did desire to continue his appeal.  
The Board remanded the case in December 1998 for development 
of the record.  The case has recently been returned to the 
Board for appellate consideration.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded. 38 U.S.C.A. § 5107(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Factual Background and Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has met this burden, the Board finds that his claim 
for service connection for PTSD is well grounded.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The presence of cognizable evidence renders a 
veteran's claim well grounded.  The Board in December 1998 
did not directly address the matter of a well grounded claim.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
For example, in the threshold determination of well 
groundedness the Board is not required to determine if there 
is a clear, unequivocal diagnosis of PTSD linked to service 
events. See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Prior to the early 1990's there was no indication in the 
record of PTSD.  However, VA medical records beginning in the 
mid 1990's show PTSD after what appears to have been a 
comprehensive evaluation in late 1993.  However, a VA 
examiner in 1997 reported no diagnosis of psychiatric 
disability.  There are also reports dated in 1995 and 1996 
from public medical treatment facilities that show the 
diagnosis of PTSD.  VA outpatient reports thereafter mention 
PTSD most recently in early 1999, by history.  Thus, the 
veteran has presented a current diagnosis of PTSD, lay 
evidence of an in-service stressor, and medical nexus 
evidence linking his PTSD to his service.  See, for example, 
Gaines v. West, 11 Vet. App. 353, 357 (1998).

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  Regarding the appellant's claim of 
service connection for PTSD, after review of the development 
of the claim that the Board requested in December 1998, it is 
the opinion of the Board that the RO must complete additional 
development in order to comply with the remand and in so 
doing to satisfy the requirements of Stegall.

For example, the RO in a March 1999 supplemental statement of 
the case (SSOC) referred to a VA examination in February 1999 
and advised the veteran, in essence, that the VA examiner 
found that he had no Axis I diagnosis.   The Board in 
December 1998 asked for an examination by a psychiatrist who 
had not previously examined the veteran but only after 
preliminary development steps were completed.  What the 
record appears to show is that in February 1999 the same VA 
examiner in psychiatry who had performed the 1997 examination 
received the remand instructions and then did not examine the 
veteran.  In fact, the examiner stated, after noting that 
stressors were not specified and acknowledging having 
previously examined the veteran, that she did not believe 
"...without substantial increase in information, that there is 
any reason to re-examine this veteran because my findings 
will not change."   

The RO also stated in that SSOC that the veteran had not as 
yet responded to a January 1999 letter requesting assistance 
in the development of his claim.  The January 1999 letter, in 
essence, asked the veteran to respond, preferably in 60 days 
but did not indicate that if he did not then the RO would 
proceed to review the claim.  However, the veteran having 
waived the 60-day period for submitting a response to the 
SSOC, suggests to the Board that he had no additional 
information to submit.  

The Board must note that in a September 1996 SSOC, the RO 
mentioned, but did not reference as evidence, that the 
Beneficiary Identification and Records Locator Subsystem 
(BIRLS) failed to confirm the death of a serviceman mentioned 
by the veteran at a RO hearing.  The RO did not indicate how 
this system served to establish conclusively that the 
individual mentioned was not a casualty as claimed.  Thus the 
Board could not adequately discuss the evidentiary weight to 
be accorded to this information in the merits adjudication.

The Board must also observe that it appears the claims file 
does not contain a complete record of the PTSD treatment the 
veteran has received at the Karnes County Mental Health 
Clinic.  A February 1996 statement from that facility noted 
the veteran's referral by VA in early 1995 and his ongoing 
treatment.

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires the determination of whether 
the veteran engaged in combat with the enemy, an analysis of 
sworn testimony recalling combat events, the application of 
38 U.S.C.A. § 1154(b) adjudication benefits regarding the 
need for corroboration, and a discussion of the application 
of the-benefit-of-the-doubt rule.  See Gaines, 11 Vet. App. 
at 358-60 for a detailed discussion of the significance of 
each element in the merits adjudication. 

Recently, the VA General Counsel issued as precedent opinion 
concerning determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A.  § 
1154(b) that bears directly on the merits adjudication of 
this claim. VAOPGCPREC 12-99, October 18, 1999.

In view of the recent legal precedent in Stegall and Gaines, 
the recent change to 38 C.F.R. § 3.304 and precedent opinion 
of the VA General Counsel, all pertinent to this appeal, the 
case is again remanded for the following action:

1.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records, the veteran's VA 
clinical file including the complete 
record of the veteran's "PCT" screening 
evaluation for PTSD reported in an 
October 12, 1993, VA outpatient record.  
The RO should also obtain the complete 
record of treatment from Karnes County 
Mental Health Clinic, P.O. Box 1906, 
Kenedy, Texas 78119.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

3.  Following the above, the RO should 
make a determination as to whether the 
veteran engaged in combat with the enemy 
taking into consideration the recent 
opinion of the VA General Counsel and 
regulatory changes, or whether there is 
credible supporting evidence that the 
claimed stressor(s) actually occurred.   
The RO should insure that all claimed 
stressors are identified and considered 
based on the information of record. 

In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran, 
including the casualty information he has 
reported.

5.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
who has not previously examined him to 
determine whether the veteran has PTSD 
that is related to the confirmed 
stressor(s).  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record.  The psychiatrist should conduct 
the examination with consideration of the 
criteria for PTSD now in effect.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the "stressor(s)" that caused the 
disorder and the evidence relied on to 
establish the existence of the 
stressor(s).  The examiner must also 
comment explicitly upon whether there is 
a link between such stressor or stressors 
and current symptoms.  The report of the 
examination should include rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible in accordance with 
the holding in Stegall.

7.  Then, the RO should readjudicate the 
claim of service connection for PTSD in 
accordance with the adjudication guidance 
in VAOPGCPREC 12-99, Gaines v. West and 
Cohen v. Brown.   

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

	

		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals







